                                                 U.S. Department of Justice


                                                 United States Attorney
                                                 Eastern District of New York

JJD:LTG/JLG                                      610 Federal Plaza
F. #2018R00279                                   Central Islip, New York 11722



                                                 April 1, 2019


By Federal Express and ECF

Larry H. Krantz, Esq.
Krantz & Berman LLP
747 Third Avenue, 32nd Floor
New York, NY 10017

Alan M. Vinegrad, Esq.
Covington & Burling LLP
The New York Times Building
620 Eighth Avenue
New York, NY 10018-1405


                Re:   United States v. Christopher McPartland and Thomas J. Spota
                      Criminal Docket No. 17-587 (JMA)

Dear Counsel:

              Enclosed please find the government’s supplemental discovery in accordance
with Rule 16 of the Federal Rules of Criminal Procedure.

                The enclosed disc is being produced pursuant to the terms of the parties’
March 19, 2019 Stipulation and Order (the “Protective Order”). The materials contained
herein have been stamped with control numbers SCDA 000516528 through SCDA
000578064, and constitute the government’s further production of the electronically-saved
files, e-mails, and calendars maintained by the Suffolk County Department of Information
Technology for the time period between and including December 14, 2012 and December
31, 2017, relating to the following individuals: Thomas Spota, Christopher McPartland,
                                                    James Burke,
                                      1
                                  .

             These materials are being provided to you via a third party data hosting and
processing company. Additional materials will be provided on a rolling basis, as they
become available.

                                                   Very truly yours,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney

                                            By:     /s/
                                                   John J. Durham
                                                   Lara Treinis Gatz
                                                   Justina L. Geraci
                                                   Assistant U.S. Attorneys
                                                   (631) 715-7851/-7913/-7835


Enclosure.

cc:    Clerk of the Court (JMA) (by ECF) (redacted) (without enclosure)




       1
                Any materials that may be subject to the attorney-client privilege with respect
to any of the listed individuals have been segregated, for further review by a taint team. If
and when such materials are deemed non-privileged, they will be produced on a rolling basis
as that determination is made.

                                               2
